DETAILED ACTION
Claims 1-12 are pending. Applicant’s election without traverse of claims 1-11 in the reply filed on 12-07-2021 is acknowledged.  Claim 12 is withdrawn.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okano et al. (US 2015/0372332) in view of Inoue et al. (US 2004/0241078).
Regarding claims 1, Okano et al. teaches a gas diffusion medium comprising a microporous layer having pores that are between 10-100 nm, fibers that are 3-20 microns, and an aspect ratio of 10 or more (par. 24-28, 43-46). Okano does not teach that the carbon fibers have oxygen content at a ratio of 0.02 O/C or more.  However, Inoue teaches when a carbon fiber gas diffusion medium has a O/C of less 0.06 the surfaces are low in hydrophilicity and it can become clogged and when the O/C/ is greater than 
Regarding claims 2 and 3, Okano teaches that the carbon fibers can have a mean diameter of 5 to 200 nm and even up to 1 micron (par. 43-46).
Regarding claim 4, Okano teaches that a fluropolymer may be blended with the microporous layer (par. 47-48).
Regarding claim 5, the Okano combination does not teach the atomic concentration per unit volume of the carbides.  However, Inoue teaches when a carbon fiber gas diffusion medium has a O/C of less 0.06 the surfaces are low in hydrophilicity and it can become clogged and when the O/C/ is greater than 0.17 the surface is too high in hydrophilicity which can also cause clogging (Inoue abstract, par. 48-49).  Thus, Inoue teaches that the concentration of the carbide is a known result effective variable.  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the concentration of the carbide to be 1000/mm2 because Inoue teaches that adjust the concentration of the carbide can affect the hydrophilicity of the diffusion medium.
Regarding claim 6, Okano teaches that the diffusion medium may comprise carbon black, a water-repellent substance, and a carbide (abstract, par 47, 48). 
Regarding claim 7, Okano teaches that there are substantially very few cracks in the microporous layers and that the aspect ratio is 10 or more (par. 44, 49).  Okano does not specifically teach the claimed contact angle with alcohol and water.  However, the contact angle is a measure of hydrophobicity and Okano teaches that adjusting the amount of hydrophobic character in the layer can improve performance (par. 47).  Therefore, it would have been obvious to one of ordinary skill in the art 
Regarding claim 8, Okano et al. teaches a gas diffusion medium comprising a microporous layer having pores that are between 10-100 nm (par. 24-28).
Regarding claims 10 and 11, Okano teaches that the gas diffusion medium is for a fuel cell electrode (par. 6).
	Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JACOB B MARKS/Primary Examiner, Art Unit 1729